Citation Nr: 1125888	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  07-37 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for asthma, including as due to an undiagnosed illness.

2.  Entitlement to service connection for a vocal cord polyp, claimed as a sore throat, including as due to exposure to irritants or secondary to asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran had active service from January 2004 to October 2004, including service in Kuwait, followed by Reserve service.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

As much as the Board would prefer to resolve the appeal at this time, especially in light of the three prior remands, preliminary review reveals that the information in the record before us remains inadequate to make an informed determination, and discloses a need for further development prior to final appellate review.  In this regard, the Board is of the opinion that VA's duty to assist includes affording the Veteran a VA examination under the facts and circumstances of this case.

VA will provide a medical examination which includes a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  An examination is deemed "necessary" if the evidence of record (lay or medical) includes competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 U.S.C.A. §5103A(d)(2).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran contends that he has current respiratory problems, including asthma, a sore throat, and a vocal cord polyp, that began during or are related to active service.   

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Secondary service connection may be established, under 38 C.F.R. § 3.310(a), for non-service-connected disability which is aggravated by service connected disability.  "Aggravation" is defined for this purpose as a chronic, permanent worsening of the underlying condition, beyond its natural progression, versus a temporary flare-up of symptoms.  In such instance, a veteran may be compensated for the degree of disability over and above the degree of disability which existed prior to the aggravation of the non-service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In addition to the general service connection law discussed above, service connection may be established for a veteran who exhibits objective indications of chronic disability resulting from an undiagnosed illness which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or after service, to a degree of 10 percent or more, not later than December 31, 2011.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The Persian Gulf War period runs from August 2, 1990, to a date not yet determined.  38 U.S.C.A. § 101(33).

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from the VA Schedule for Rating Disabilities for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  A disability referred to in this section shall be considered service-connected for the purposes of all laws of the United States.  38 C.F.R. § 3.317(a)(2-5).

Signs or symptoms which may be manifestations of an undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b).  In addition, 38 C.F.R. § 3.317(a)(2)(i)(B) specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome as qualifying chronic disabilities.  

In cases where a veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110, 1131 is warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

VA is not generally authorized to grant service connection for symptoms alone, without an identified basis for those symptoms.  For example, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  The notable exception to this rule is 38 C.F.R. § 3.317, which permits, in some circumstances, service connection of signs or symptoms that are objective indications of chronic disability, even though such disability is due to undiagnosed illness.

What is important is whether a symptom is a manifestation of a syndrome which (1) is a clinical diagnosis accepted by VA, and (2) is shown by the evidence to be the result of service.  If so, service connection may be granted under 38 C.F.R. § 3.303(d).  If not, service connection must be considered under 38 C.F.R. § 3.317.  In the latter case, service connection may not be granted if the symptom is a manifestation of a disability attributable to a "known clinical diagnosis."

In this case, the Veteran's January 2004 enlistment examination report shows no complaints of shortness of breath or other respiratory problems.  The first documentation of any respiratory illness is in March 2004, when the Veteran was diagnosed with acute bronchitis.  He was given an inhaler and medication.  

Just prior to release from active duty, in October 2004, he sought treatment at the Kings Park Urgent Care Clinic for complaints of body aches, cough, headache, congestion, and a burning sensation in his eyes.  He stated that he had returned from Kuwait 3 weeks prior, and that he had been exposed to sulfur fumes while stationed there.  In this regard, the Board notes that a June 2004 medical record entitled "Environmental/Occupational Health Exposure Data" includes information on airborne toxins that service members, including the Veteran, were exposed to in Shuaiba Port, Kuwait, during the period January 2003 to August 2004.  On physical examination, he had a clear productive cough and neck pain, but no fever.  The doctor assessed a cough and myalgias.  

After leaving active duty, he was approved for line of duty (LOD) benefits for acute bronchitis, effective from October 2004, as to his duty status in the Reserve.

The following month, the Veteran sought treatment at Texas Tech University Health Sciences Center with similar symptoms, saying he had been exposed to sulfur at oil refineries in Kuwait.  The doctor assessed allergic rhinitis and bronchitis.  

In March 2005, the Veteran sought treatment for chills, body aches, and congestion.  He also had soreness in his chest upon deep breathing.  His chest was clear to auscultation, and there was no wheezing or rales.  The doctor assessed an upper respiratory infection, and prescribed medication.  

In April 2005, at a periodic Reserve medical examination, the Veteran complained of hoarseness.  No diagnosis or opinion as to etiology was made. 

At another periodic medical examination in May 2005, the Veteran stated that he had had trouble breathing since he came back from Kuwait.  He had been seeing a VA doctor for four months, who prescribed an inhaler.  

In August 2005, pulmonary function tests were conducted to assess sleep apnea, and they were completely unremarkable.  That same month, a lesion was discovered on the Veteran's right anterior vocal cord, and he had surgery to remove it in October 2005.  At his pre-operative appointments, he said he had noticed voice changes one year prior while in Kuwait after a bronchitis episode.  Specifically, he stated his voice had been rough and hoarse since September 2004.  In addition, a diagnosis of possible mild exercise-induced asthma was noted as being present since his return from Kuwait.  The post-operative diagnosis was persistent dysphonia likely due to exposure to irritants (Agent Orange?) with a resultant polyp.  

Several weeks after his surgery, the Veteran's voice remained raspy but improved with decreased breathiness.  

In May 2006, the Veteran complained of general malaise, likely due to sleep apnea.  He also reported recurrent problems with allergies and bronchitis, although he denied current symptoms.  The doctor noted a current diagnosis of stable asthma.

A March 2007 VAMC treatment note indicates ongoing diagnoses of hoarseness and asthma.  

In sum, the Veteran's service records show a diagnosis of and treatment for bronchitis while in Kuwait, followed by complaints of hoarseness and voice changes and removal of a vocal cord polyp a year-and-a-half later.  In addition, the doctor assessed dysphonia likely due to irritants, presumably those to which he was exposed in Kuwait.  Thus, the records suggest a possible relationship between the Veteran's current respiratory problems and active service.  However, no medical opinion has been obtained with regard to whether such a relationship exists.  Therefore, the Board finds that remand is necessary to obtain an examination and opinion for clarification of the current diagnoses and their relationship, if any, to active service.    

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an examination with an ENT specialist with regard to the causation or etiology of his current respiratory disorder(s).  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a complete rationale for any opinion expressed should be provided.  The claims file, to include a copy of this Remand, must be made available to the examiner for review of the medical history in conjunction with the examination, and the examination report should reflect that such review was accomplished.       

a.  First, the examiner should identify any and all current diagnoses relating to Veteran's respiratory system, and should specifically comment on the symptoms of hoarseness, congestion, and bronchitis.     

b.  Next, the examiner should address the issue of whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's currently diagnosed respiratory disorder(s) was/were incurred during or caused by active service, or whether such incurrence is unlikely (i.e., less than a 50-50 probability).  The examiner must provide an explanation for the opinion reached, and should also address the question of whether the currently diagnosed disorders are related to the acute bronchitis noted during service or to exposure to airborne irritants while stationed in Kuwait, specifically commenting on the June 2004 report  regarding airborne irritants in the area where the Veteran was stationed.

c.  If the answer to the above question is negative with regard to the vocal polyp, the examiner should next address the issue of whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the excised vocal polyp and related symptoms, even if not directly related to service,  was caused or aggravated by asthma, or whether such causation or aggravation is unlikely (i.e., less than a 50-50 probability).  

d.  If the examiner concludes that the Veteran's vocal polyp was aggravated by his asthma, the examiner should attempt to identify the baseline level of severity of the polyp and related symptoms before the onset of aggravation.  The examiner must provide an explanation for the opinion reached.  

e.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

f.  Note: The term "aggravated" in the above context refers to a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.

g.  If the opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.

2.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

